DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed April 29, 2019, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a bottom seam of the waist band (claim 7), the second layer being smaller in size than the waterproof third layer (claims 17 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 8 recites, “wherein the gusset is sewn at the bottom seam of the waist portion.”  Such a limitation has not been provided for in the written description as originally filed.  Para. [0027] discloses, “In reference to FIG. 1, the rear side 117 of the garment 10 and gusset 150 is illustrated. The rear side 117 is comprised of a top portion 119 and a crotch portion 121 having a seam 123 therebetween. The top portion 119 is bonded to the bottom of the waist portion 109.”   As such, the top portion 119 is disclosed as being bonded to the bottom of the waist portion 109, but no mention is made that the gusset being sewn to any seam of the waist portion;
Claims 9 and 18 recite similar limitations, “wherein the bottom surface of the gusset is separated from the interior surface of the pant.  Such a limitation has not been provided for in the written description as originally filed.  Para. [0027] discloses, “In reference to FIG. 1, the rear side 117 of the garment 10 and gusset 150 is illustrated. The rear side 117 
Claim 15 recites, “wherein the absorbent second layer is suitable to absorb a bodily fluid without weighing down a crotch region of the pant.”  However, when referring to paras. [0027] and [0029] of the written description, Applicant discloses, “However, the outer surface of the waterproof third layer 430 does not contact the inner surface of the pants to prevent the pants from sagging or weighting the crotch region of the pants downward during use.  In such, a substantial volume of fluid may be retained in the gusset without contacting, moistening, or weighing down the pants.”  As such, it is disclosed that the lack of contact between the outer surface of the third layer and the inner surface of the pants is what prevents the weight down of the crotch region of and not the suitability of the second layer. The use of the term “lycra” (para. 0025), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2, 6, 8, and 9 are objected to because of the following informalities:
Claim 2 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the buttock region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the concealed attachment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the buttock region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the bottom seam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the waist portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the bottom surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the buttock region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the concealed attachment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15, and 18 (and claims 2-6, 10-14, 16-17, and 19-20) at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “A garment having an absorbent gusset, comprising: a. a pant; b. a gusset portion….” It is unclear if the garment has an absorbent gusset and a gusset portion or if the absorbent gusset and the gusset portion are the same structure.  Examiner respectfully suggests amending to recite, ““A garment n absorbent gusset portion….”

Claim 15 is infinite as it recites, “wherein the absorbent second layer is suitable to absorb a bodily fluid without weighing down a crotch region of the pant.”  As absorbing any fluid would add weight to the second layer, and as the second layer is in the crotch region of the garment, it is unclear how its absorbance would prevent weighing down of the crotch region of the pant. 
	Claim 18 is indefinite as it recites, “the gusset comprised of a bottom surface separated from the interior surface of the pant to deter the gusset from forcing a crotch region of the pant downward.”  As the limitation was not provided for in the written description, it is unclear as to what is meant by the bottom surface of the gusset as it could mean a crotch portion of the gusset, an outer layer of the gusset, or otherwise.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 6, and 14 (and claims 2-5 and 15-17 at least for depending from a rejected claim) are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 recites, “wherein the three layers of the gusset portion are comprised of a first layer arranged to contact the user….”  As such, Applicant has positively recited and claimed a human body part, because the user’s  body is actively being recited as “contact[ed]” within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "“wherein the three layers of the gusset portion are comprised of a first layer arranged to contact the user when the garment is worn....”
Claims 6 and 14 recite, “wherein the left side seam and the right side seam extend at least partially under the buttock region….”  As such, Applicant has positively recited and claimed a human body part, because the buttock region of a wearer’s body is actively being recited within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein the left side seam and the right side seam are configured to extend at least partially under the buttock region” or “wherein the left side seam and the right side seam extend at least partially under the buttock region of the pant….”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 (1-6 and 9-20 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostashevich (US 2019/0150540) in view of Roberts (US 5546607).
	Regarding claim 1, Ostashevich discloses a garment (100) having a gusset (200/202/210/212), comprising: a pant (101); b. a gusset portion (200/202/210/212 as best as can be understood by Examiner, see 35 USC 112(b) rejections above), the gusset portion at least partially sewn (as disclosed in para. 0017) into a crotch region of the pant (see annotated Figs. 1-2).
	Ostashevich does not expressly disclose the gusset being absorbent, and the gusset portion comprised of three layers.

Ostashevich teaches pants having a built-in layered panty (see paras. 0005 and 0018 of Ostashevich) and Roberts teaches a panty, and therefore Ostashevich and Roberts teach analogous inventions in the field of underpants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gusset of Ostashevich h with a layered absorbent configuration as taught by Roberts in order “to prevent staining and leakage of bodily fluids onto clothing” (such as the pants) (col. 2, lines 24-25 of Roberts).
	Regarding claim 2, the combined garment of Ostashevich and Roberts discloses wherein the three layers (50/60/70 of Roberts) of the gusset portion 200/202/210/212 of Ostashevich) comprised of a first layer (50 of Roberts) arranged to contact the user (as 50 is the inner layer), an absorbent second layer (70 of Roberts), and a waterproof third layer (60 of Roberts), wherein the absorbent second layer is positioned between the first layer and the waterproof third layer (as disclosed in col. 4, lines 55-65 of Roberts).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the structure of the garment to perform such functions, as Examiner has explained after each functional limitation.

	Regarding claim 4, the combined garment of Ostashevich and Roberts discloses wherein the absorbent second layer (70 of Roberts) is comprised of polyester (see col. 3, lines 35-40 of Roberts) but does not expressly disclose wherein the absorbent second layer is also comprised of bamboo charcoal. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent layer of polyester and bamboo charcoal to provide comfort to the wearer (see col. 2, line 20 of Roberts).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
	Regarding claim 5, the combined garment of Ostashevich and Roberts discloses all the limitations of claims 1-4 above, but does not expressly disclose wherein the waterproof third layer is comprised of polyester and polyurethane. However, it would 
	Regarding claim 6, the combined garment of Ostashevich and Roberts discloses
wherein an exterior surface of a rear side of the garment (surface and side shown in Fig. 1 of Ostashevich) is comprised of a left side seam (111 on left side) and a right side seam (111 on right side), wherein the left side seam and the right side seam extend at least partially under the buttock region (as can be seen in Fig. 7, where 111 on each side extends at least partially under the buttock region), wherein the left side seam and the right side seam facilitate the concealed attachment of the gusset to the garment (as the outer seams of the garment seam together outer panels of the pant adding multiple lines and thereby the gusset would be less noticeable).
	Regarding claim 7, Ostashevich discloses an absorbent performance garment (100, considered absorbent as garment is at least partially made of rayon, see para. 0015, which is a fiber that can absorb water), comprising: a. a pant (101); b. a gusset (200/202/210/212) at least partially sewn to an interior surface of the pant (as disclosed in para. 0017) , the gusset comprised of a first layer and a second layer (see para. 0018).

Roberts teaches a gusset (10/20/30 of Fig. 2) being comprised of the first layer (50), an absorbent second layer (70, see col. 3, lines 60-65), and a waterproof third layer (60, see col. 3, lines 60-65), wherein the second layer is positioned between the first layer and the waterproof third layer (see col. 3, line 60-col. 4, line 10).
Ostashevich teaches pants having a built-in layered panty (see paras. 0005 and 0018 of Ostashevich) and Roberts teaches a panty, and therefore Ostashevich and Roberts teach analogous inventions in the field of underpants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gusset of Ostashevich with a layered absorbent configuration as taught by Roberts in order “to prevent staining and leakage of bodily fluids onto clothing” (such as the pants) (col. 2, lines 24-25 of Roberts).
	Regarding claim 8, the combined garment of Ostashevich and Roberts discloses wherein the gusset (200/202/210/212 of Ostashevich) is sewn at the bottom seam of the waist portion (seam 106, see para. 0016).
	Regarding claim 9, the combined garment of Ostashevich and Roberts discloses wherein the bottom surface of the gusset (outermost surface of the gusset, the one which faces the pants and would be fabric 60 in the modified garment) is separated from the interior surface of the pant (as disclosed in para. 0018 of Ostashevich where the bottom of the layers may not be anchored to the garment).

	Regarding claim 12, the combined garment of Ostashevich and Roberts discloses wherein the absorbent second layer (70 of Roberts) is comprised of polyester (see col. 3, lines 35-40 of Roberts) but does not expressly disclose wherein the absorbent second layer is comprised of between 40-70% bamboo charcoal and between 30-60% polyester. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the absorbent layer of polyester and bamboo charcoal within the claimed ranges to provide comfort to the wearer (see col. 2, line 20 of Roberts).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the 
Regarding claim 13, the combined garment of Ostashevich and Roberts discloses all the limitations of claims 7-12 above, but does not expressly disclose wherein the waterproof third layer is comprised of between 60-85% polyester and 15-40% polyurethane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the waterproof layer of polyester and polyurethane within the claimed ranges in order to materials with high resiliency to improve comfort to the wearer.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. Also, since the claimed values are merely an optimum or workable range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 14, the combined garment of Ostashevich and Roberts discloses wherein an exterior surface of a rear side of the garment (surface and side shown in Fig. 1 of Ostashevich) is comprised of a left side seam (111 on left side) and a right side seam (111 on right side), wherein the left side seam and the right side seam extend at least partially under the buttock region (as can be seen in Fig. 7, where 111 wherein the left side seam and the right side seam facilitate the concealed attachment of the gusset to the garment (as the outer seams of the garment seam together outer panels of the pant adding multiple lines and thereby the gusset would be less noticeable).
Regarding claim 15, the combined garment of Ostashevich and Roberts discloses wherein the absorbent second layer (70 of Roberts) is suitable to absorb a bodily fluid without weighing down a crotch region of the pant (as the layer is absorbent and as it is not completely attached to the crotch region (as disclosed in para. 0017 of Ostashevich, then the layer is capable of absorbing fluid while simultaneously not weighing down at least portions of the crotch region, further as the pants are made of a compressive fabric with spandex, when worn by at least one wearer, would not be weighed down by the absorbent layer). 
	Regarding claim 16, the combined garment of Ostashevich and Roberts discloses wherein the first layer (50 of Roberts) is larger in size than the absorbent second layer (70 of Roberts, see col. 3, line 60-col. 4 of Roberts, line 10 where 70 is only in portion 21a and therefore smaller).
Regarding claim 17, the combined garment of Ostashevich and Roberts discloses wherein the second layer (50 of Roberts) is smaller in size than the waterproof third layer (70 of Roberts, see col. 3, line 60-col. 4 of Roberts, line 10 where 70 is only in portion 21a and therefore smaller).
Regarding claim 18, Ostashevich discloses an absorbent performance garment (100, considered absorbent as garment is at least partially made of rayon, see para. 0015, which is a fiber that can absorb water), comprising: a. a pant (101) having a sewn  to deter the gusset from forcing a crotch region of the pant downward (as the unanchored portions would contribute to preventing the crotch region being forced downward).
Ostashevich does not expressly discloses wherein the gusset is to absorb bodily fluids via an absorbent second layer comprised of bamboo charcoal and polyester, the absorbent second layer disposed between a first layer comprised of cotton and spandex and a waterproof third layer comprised of polyester and polyurethane.
Roberts teaches a gusset (10/20/30 of Fig. 2) to absorb bodily fluids via an absorbent second layer (70) comprised of polyester (see col. 3, lines 35-40), the absorbent second layer disposed between a first layer (50) comprised of cotton (as disclosed in col. 3, lines 15-20) and a waterproof third layer (70).
Ostashevich teaches pants having a built-in layered panty (see paras. 0005 and 0018 of Ostashevich) and Roberts teaches a panty, and therefore Ostashevich and Roberts teach analogous inventions in the field of underpants.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the gusset of Ostashevich with a layered absorbent configuration as taught by Roberts in order “to prevent staining and leakage of bodily fluids onto clothing” (such as the pants) (col. 2, lines 24-25 of Roberts).

Regarding claim 19, the combined garment of Ostashevich and Roberts discloses wherein the first layer (50 of Roberts) is larger in size than the absorbent second layer (70 of Roberts, see col. 3, line 60-col. 4 of Roberts, line 10 where 70 is only in portion 21a and therefore smaller).
Regarding claim 20, the combined garment of Ostashevich and Roberts discloses wherein the second layer (50 of Roberts) is smaller in size than the waterproof third layer (70 of Roberts, see col. 3, line 60-col. 4 of Roberts, line 10 where 70 is only in portion 21a and therefore smaller).

    PNG
    media_image1.png
    1001
    839
    media_image1.png
    Greyscale

Annotated Figs. 1-2 (Ostashevich)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shown are garments such a pants, pants with inserts, and absorbent garments and materials analogous to Applicant’s instant application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732